2013 UT App 63
_________________________________________________________

               THE UTAH COURT OF APPEALS


                         STATE OF UTAH,

                       Plaintiff and Appellee,

                                 v.

                        JAMIE KNOWLDEN,

                     Defendant and Appellant.

                       Per Curiam Decision
                        No. 20120311‐CA
                       Filed March 7, 2013

               Fourth District, Heber Department
                The Honorable Derek P. Pullan
                        No. 111500122

           J. Edward Jones, Attorney for Appellant
 John E. Swallow and Jeanne B. Inouye, Attorneys for Appellee

        Before JUDGES DAVIS, VOROS, and CHRISTIANSEN.


PER CURIAM:

¶1      Jamie Knowlden appeals the district court’s order denying
his motion to withdraw his pleas of no contest to two counts of
burglary and one count of attempted aggravated assault. We
affirm.

¶2      “We review the district court’s denial of a motion to
withdraw a guilty plea for abuse of discretion.” State v. Ferretti,
2011 UT App 321, ¶ 10, 263 P.3d 553. Further, we will disturb the
findings of fact made by the district court in resolving that motion
to withdraw a guilty plea only if they are clearly erroneous. See
State v. Benvenuto, 1999 UT 60, ¶ 10, 983 P.2d 556.
                         State v. Knowlden


¶3      A “plea of guilty or no contest may be withdrawn only upon
leave of the court and a showing that it was not knowingly and
voluntarily made.” Utah Code Ann. § 77‐13‐6(2)(a) (LexisNexis
2012). “A plea is knowing and voluntary if it is made ‘with
sufficient awareness of the relevant circumstances and likely
consequences.’” State v. Moa, 2012 UT 28, ¶ 29, 282 P.3d 985
(quoting Bradshaw v. Stump, 545 U.S. 175, 183 (2005)). Further, “[t]o
show that a plea was not knowing and voluntary, a defendant must
show either that he did not in fact understand the nature of the
constitutional protections that he was waiving by pleading guilty,
or that he had ‘such an incomplete understanding of the charge
that his plea cannot stand as an intelligent admission of guilt.’”
State v. Alexander, 2012 UT 27, ¶ 23, 279 P.3d 371 (quoting Henderson
v. Morgan, 426 U.S. 637, 645 n.13 (1976)).

¶4     Knowlden argues here, as he did below, that despite the fact
that the district court complied with rule 11 of the Utah Rules of
Criminal Procedure, his pleas of no contest were not knowing and
voluntary. More particularly, Knowlden claims that his pleas were
not knowingly made because at the time of the pleas he was being
represented by his third attorney and new discovery from the State
had just been provided to Knowlden that day. Thus, he argues that
he had not been given enough time to discuss the matter with his
attorney. Furthermore, he asserts that his reluctance to be sen‐
tenced the day he entered his no contest pleas demonstrated that
his pleas were not voluntary.

¶5      Knowlden fails to demonstrate that the district court abused
its discretion in denying the motion. Knowlden acknowledges that
the district court complied with rule 11 of the Utah Rules of
Criminal Procedure. During his plea colloquy, Knowlden repre‐
sented that he had sufficient time to speak with his counsel.
Further, he acknowledged that he understood all of the rights he
was waiving by entering his plea. This included the right to
prepare a defense and confront the witnesses against him. Thus,
Knowlden understood that he was giving up the right to conduct
more discovery and develop additional defenses by entering his




20120311‐CA                      2                 2013 UT App 63
                         State v. Knowlden


pleas. Further, while Knowlden indicated during the colloquy that
he did not agree with the factual basis supporting the charges he
does not allege that he failed to understand those facts. Accord‐
ingly, Knowlden fails to demonstrate that he did not understand
the constitutional protections he was waiving or the factual basis
for the charges against him. Thus, he has failed to demonstrate that
his pleas was not knowing.

¶6      Knowlden also fails to demonstrate that his pleas were not
voluntary. Knowlden’s expressed desire to assert his right to delay
sentencing in order to think about the proceedings does not
demonstrate that the pleas were not voluntary. Nothing in that
statement demonstrates a lack of voluntariness. At most, it shows
trepidation or second thoughts, but trepidation or second thoughts
do not make no contest pleas involuntary. See United States v. Isom,
85 F.3d 831, 837 (1st Cir. 1996) (stating that a motion to withdraw
must rest on more than “defendant’s second thoughts about some
fact or point of law”). Therefore, Knowlden has failed to demon‐
strate that his pleas were not voluntary.

¶7     Affirmed.




20120311‐CA                      3                 2013 UT App 63